Citation Nr: 1040964	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  05-36 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a sinus disorder.

4.  Entitlement to service connection for arthritis of the knees.

5.  Entitlement to service connection for glaucoma.

6.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for kidney failure, claimed as due to 
medication prescribed by the Department of Veterans Affairs.




REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1973.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

In March 2009, the Board denied the Veteran's claims.  The 
Veteran appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court), which in a February 2010 
Order, granted the parties' Joint Motion, vacating the issues 
addressed in the Board's June 2009 decision and remanding these 
issues for compliance with the terms of the Joint Motion.

In October 2010, the Veteran's representative submitted 
additional medical evidence in connection with the claims.  The 
Veteran's representative did not waive RO consideration and 
specifically requested that the Veteran's claims file be returned 
to the RO for initial consideration of this evidence.  38 C.F.R. 
§§ 19.31, 19.37, 20.1304(c).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

In the February 2010 Order, the Court granted a Joint Motion in 
which the parties agreed that the issues denied by the Board in 
the March 2009 decision should be vacated and remanded.  

In the Joint Motion, the parties agreed that VA had failed to 
comply with the duty to assist.   Specifically, the parties to 
the Joint Motion found that, in denying the Veteran's claims, the 
Board noted that the Veteran's claims file contained a March 2003 
decision from the Social Security Administration (SSA) indicating 
that the Veteran was receiving SSA benefits.  The Board, however, 
concluded that it had no duty to attempt to obtain the Veteran's 
SSA records because neither the Veteran nor his attorney 
indicated that his SSA records contained evidence linking his 
claimed disabilities to his military service or, in the case of 
his § 1151 claim, to VA treatment.  The parties then noted that 
the March 2003 SSA decision revealed that the Veteran was 
receiving SSA benefits for major depressive disorder, diabetes 
mellitus, diabetic retinopathy, hypertension, glaucoma, gout, 
degenerative joint disease, hyperlipidemia, and renal failure.  
The SSA decision was also noted to show that the Veteran had pain 
4 to 5 days a week in his knees and elbows.  The parties to the 
Joint Motion then concluded that, based on the information 
contained in then favorable March 2003 SSA decision, it appeared 
that the Veteran's SSA records are relevant to his claim.  The 
parties found that VA should attempt to obtain the Veteran's SSA 
records as required by the duty to assist.  

Based on the foregoing, and consistent with the Court's February 
2010 Order, the Board finds that this matter should be remanded, 
and that upon remand, records related to the March 2003 award of 
SSA benefits should be associated with the Veteran's claims file.  
In this regard, the Board notes that where VA has actual notice 
of the existence of records held by SSA which appear relevant to 
a pending claim, VA has a duty to assist by requesting those 
records from Social Security Administration.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 369-70 (1992).  See also 38 C.F.R. § 
3.159(c)(2) (when attempting to obtain records in the custody of 
a Federal department or agency, including the Social Security 
Administration, VA must make as many requests as are necessary to 
obtain relevant records; VA will end its efforts to obtain 
records from a Federal department or agency only if VA concludes 
that the records sought do not exist or that further efforts to 
obtain those records would be futile).  The Board also notes that 
VA's duty to assist claimants is codified at 38 U.S.C. § 5103A. 
VA has a duty to "make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim."  Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 
2010); 38 U.S.C.A. § 5103A(a)(1).  Relevant records for the 
purpose of § 5103A are those records that relate to the injury 
for which the claimant is seeking benefits and have a reasonable 
possibility of helping to substantiate the Veteran's claim.  Id.  
The legal standard for relevance requires VA to examine the 
information it has related to medical records and if there exists 
a reasonable possibility that the records could help the Veteran 
substantiate his claim for benefits, the duty to assist requires 
VA to obtain the records.  Id.   

Next, as noted above, in October 2010, the Veteran's 
representative submitted additional medical evidence in 
connection with his claims.  The Veteran's representative did not 
waive RO consideration and specifically requested that the 
Veteran's claims file be returned to the RO for initial 
consideration of this evidence.  In such a situation, the law 
requires that the RO initially consider the evidence, re-
adjudicate the claim, and issue an appropriate supplemental 
statement of the case (SSOC).  38 C.F.R. §§ 19.31, 19.37, 
20.1304(c).  

Accordingly, the case is REMANDED for the following action:

1.   The RO should request, directly from 
the SSA, complete copies of any disability 
determination(s) it has made concerning 
the Veteran, as well as copies of the 
medical treatment records that served as 
the basis for any such decision(s) and the 
claim form filed by the Veteran for such 
benefits.  All attempts to fulfill this 
development must be documented in the 
claims file.  If the search for any such 
records yields negative results, that fact 
should be clearly noted, with the RO 
either documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile and 
the Veteran should be informed in writing.

2.  After completion of the foregoing and 
undertaking any further development deemed 
warranted by the record, the Veteran's 
claim should be readjudicated based on the 
entirety of the evidence.  If the claim 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

